Citation Nr: 1730581	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for a three-inch scar of the left inner thigh.

3. Entitlement to an effective date earlier than August 12, 2014, for the grant of service connection for facial and neck scars, status post excision of squamous cell carcinoma.

4.  Entitlement to a separate, compensable rating for cataracts before April 4, 2014, and to a rating in excess of 10 percent thereafter.

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity from April 5, 2014.

6.  Entitlement to a separate, compensable rating for diabetic dermopathy before April 5, 2014, and to a rating in excess of 10 percent thereafter.

7. Entitlement to a rating for actinic keratosis in excess of 10 percent before August 8, 2014, and in excess of 30 percent thereafter.

8. Entitlement to a compensable rating for scars of the left thigh and left calf, status post excision of squamous cell carcinoma. 

9.  Entitlement to an effective date earlier than March 3, 2009 for the award of
Dependents' Educational Assistance (DEA) eligibility.

10. Entitlement to a separate, compensable rating for neuropathy of the left femoral nerve before April 5, 2014, and to a rating in excess of 20 percent thereafter.

11. Entitlement to a separate, compensable rating for neuropathy of the right femoral nerve before April 5, 2014, and to a rating in excess of 20 percent thereafter. 

12.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity from April 5, 2014. 

13. Entitlement to a compensable rating for scars of the face and neck, status post excision of squamous cell carcinoma.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968, including service in the Republic of Vietnam (Vietnam) from December 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from four rating decisions of the VA RO.  A November 2009 rating decision, in pertinent part, denied service connection for fatigue.  A May 2013 rating decision, in pertinent part, assigned an effective date of March 3, 2009, for DEA eligibility.  

A September 2014 rating decision: 1) granted service connection for diabetic dermopathy and assigned a 10 percent rating effective April 5, 2014; 2) granted service connection for cataracts and assigned a 10 percent rating effective April 5, 2014; 3) granted service connection for right lower extremity neuropathy and assigned a 10 percent rating effective April 5, 2014; 4) granted service connection for left lower extremity neuropathy and assigned a 10 percent rating effective April 5, 2014; 5) increased the rating for neuropathy of the right upper extremity to 20 percent effective April 5, 2014, and; 6) increased the rating for neuropathy of the left upper extremity to 20 percent effective April 5, 2014.

A separate September 2014 rating decision: 1) granted service connection for actinic keratosis and assigned a 10 percent rating before August 8, 2014, and a 30 rating percent thereafter; 2) granted service connection for facial and neck scars, status post excision of squamous cell carcinoma, and assigned a noncompensable rating from August 12, 2014, and; 3) granted service connection for left thigh and left calf scars, status post excision of squamous cell carcinoma, and assigned a noncompensable rating from November 29, 2010.  

This appeal has previously been before the Board, most recently in May 2015.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In May 2015, the Board also remanded the issues of entitlement to service connection for a scar of the right thigh and a scar of the right forearm.  A December 2015 rating decision granted service connection for these claims.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished these issues before the Board.  Therefore, the claims for service connection for a scar of the right thigh and a scar of the right forearm are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In order both to clarify the benefits that the Veteran seeks and to promote efficiency, the Board has recharacterized certain issues on appeal.  The claims of entitlement to increased ratings for diabetic dermopathy, cataracts, and neuropathy of the bilateral femoral nerves all arose with the Veteran's March 2009 claim of entitlement to an increased rating for diabetes.  These disabilities were considered to be noncompensable complications of diabetes until the RO's September 2014 rating decision, at which time the RO awarded separate, compensable ratings for each of these disabilities effective April 4, 2014.  In October 2014, the Veteran timely disagreed with the April 4, 2014, effective date of these ratings.  Each of these claims was previously characterized as two separate claims: a claim for an increased rating, and a claim for an effective date before April 4, 2014.  As the Veteran is seeking the greatest possible rating for these diabetic complications throughout the period on appeal, the Veteran's claims are most clearly characterized as claims for greater ratings covering the entire period on appeal.  The Board has recharacterized the claims on the title page accordingly.  

Furthermore, in May 2015, the Board denied the Veteran's claims of entitlement to ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities before April 5, 2014.  While the Board remanded the issues of entitlement to effective dates earlier than April 5, 2014, for greater ratings for peripheral neuropathy of the bilateral upper extremities, the Board's denial of ratings in excess of 10 percent before this time renders a consideration of such effective dates moot.  The only remaining issue for consideration, then, is the proper rating for peripheral neuropathy of the bilateral upper extremities since April 5, 2014, and those issues are listed on the title page above.  

In May 2015, the Board referred the issues of: 1) entitlement to service connection for a sleep disorder; 2) entitlement to service connection for fecal incontinence, and; 3) clear and unmistakable error (CUE) in an April 2007 rating decision granting service connection for diabetes with early peripheral neuropathy.  The Board finds that these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) in accordance with its May 2015 instructions, and the issues are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to: 1) greater ratings for neuropathy of the bilateral femoral nerves; 2) a greater rating for peripheral neuropathy of the right upper extremity since April 5, 2014, and 3) a compensable rating for facial and neck scars, status post excision of squamous cell carcinoma, are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has a fatigue disability.

2.  The evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's three-inch scar of his left inner thigh and his active duty service.

3.  VA received a claim for service connection for facial and neck scars on November 29, 2010, which was after the date when entitlement to service connection arose.

4.  Throughout the period on appeal, cataracts have been manifested by a remaining visual field of not fewer than 46 degrees and not worse than 20/50 visual acuity; abnormalities of the functioning of the eye muscles have not been shown.

5.  Since April 5, 2014, peripheral neuropathy of the left upper extremity is not manifested by symptoms approximating severe incomplete paralysis or worse of the ulnar nerve.  

6.  Before April 5, 2014, diabetic dermopathy involved a total body surface area and exposed area of less than five percent; diabetic dermopathy did not otherwise cause functional loss, and it did not require systemic therapy.

7.  Since April 5, 2014, diabetic dermopathy involved a total body surface area and exposed area of less than 20 percent; diabetic dermopathy did not otherwise cause functional loss, and it did not require systemic therapy.

8.  Before August 8, 2014, actinic keratosis involved a total body surface area and exposed area of greater than 5 percent but less than 20 percent; actinic keratosis did not otherwise cause functional loss, and it did not require systemic therapy.

9.  Since August 8, 2014, actinic keratosis involved a total body surface area and exposed area of at least 20 percent but less than 40 percent; actinic keratosis did not otherwise cause functional loss, and it did not require systemic therapy.

10.  Scars of the left thigh and left calf are not deep, nonlinear, or unstable, nor do such scars cause a limitation of motion or other functional impairment.  

11.  The Veteran became permanently and totally disabled on March 3, 2009, which is the date when entitlement to DEA benefits arose.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  The criteria for service connection for a three-inch scar of the left inner thigh have been met.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

3.  The criteria for an effective date of November 29, 2010, but no earlier, for the award of service connection for facial and neck scars are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2016).

4.  Before April 5, 2014, the criteria for a rating of 10 percent, but no greater, for cataracts have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.79, Diagnostic Codes 6027, 6066, 6080 (2016).

5.  Since April 5, 2014, the criteria for a rating in excess of 10 percent for cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.79, Diagnostic Codes 6027, 6066, 6080 (2016).

6.  Since April 5, 2014, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8516 (2016).

7.  Before April 5, 2014, the criteria for a separate, compensable rating for diabetic dermopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7806 (2016).

8.  Since April 5, 2014, the criteria for a rating in excess of 10 percent for diabetic dermopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7806 (2016).

9.  Before August 8, 2014, the criteria for a rating in excess of 10 percent for actinic keratosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7806 (2016).

10.  Since August 8, 2014, the criteria for a rating in excess of 30 percent for actinic keratosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7806 (2016).

11.  The criteria for a compensable rating for scars of the left thigh and left calf have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7805 (2016).

12.  The criteria for an effective date before March 3, 2009, for the award of
DEA eligibility have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claim of entitlement to service connection for a three-inch scar of the left inner thigh and an earlier effective date for the grant of service connection for facial and neck scars.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot with respect to these claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the instant case, letters dated March 2009, September 2009, and December 2010 provided the Veteran with all appropriate notification, and the Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

Pursuant to the Board's May 2015 Remand, The Veteran was provided with an examination addressing his claimed fatigue disability in June 2015.  Additionally, the Veteran was provided with examinations addressing his cataract disability in June 2009, June 2011, and April 2014.  The Veteran was provided with an examination addressing his peripheral neuropathy of the left upper extremity in April 2014.  The Veteran was provided with examinations addressing his diabetic dermopathy in April 2009 and April 2014.  The Veteran was provided with examinations addressing his actinic keratosis in June 2011 and April 2014.  The Veteran was provided with examinations addressing his scars of the face and neck in June 201, August 2014, and June 2015.  Upon review of these examinations, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board finds these examination reports to be adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined to participate in such hearing.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.



Service Connection - Fatigue

The Veteran claims that he suffers from fatigue, to include chronic fatigue syndrome, as a result of his active duty service.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Turning to the facts in this case, while in service, the Veteran was treated for mononucleosis in May 1966 and June 1966.  In the Veteran's May 1968 separation examination, all of the Veteran's systems were noted to be normal, and the Veteran did not complain of symptoms of fatigue.  Following service, the Veteran filed his claim of entitlement to service connection for fatigue in June 2009.  Since filing his claim, the Veteran has complained on a number of occasions of symptoms of tiredness.  For example, in November 2010, the Veteran indicated that he was experiencing increased fatigue.  

Pursuant to the Board's May 2015 Remand, the Veteran underwent a VA examination in June 2015, at which time the examiner considered the Veteran's complaints of fatigue since military service.  The Veteran indicated that his fatigue increased in 2009, and he had to stop working as a result.  The examiner indicated that after reviewing the available medical evidence and the Veteran's reported history, and after examining the Veteran, there was insufficient evidence to warrant a current diagnosis of any chronic fatigue syndrome.  

With respect to the Veteran's lay statements regarding experiencing symptoms associated with his claimed fatigue, the Board has no reason to doubt that the Veteran believes that he experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may have experienced tiredness, the Veteran's statements are insufficient to establish the presence of a current disability.  To this end, the Board notes that VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  In other words, service connection requires the presence of a disability, not simply symptoms of a disability.  In this case, while the Veteran's lay testimony indicates that the Veteran experiences the symptom of fatigue, service connection cannot be granted for fatigue because the medical evidence indicates that this complaint represents only a symptom, rather than a disability.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for fatigue.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Three-Inch Scar of the Left Inner Thigh

The Veteran claims that he has a three-inch scar of the left inner thigh as a result of his active duty service.  

Turning to the facts in this case, the Veteran's May 1968 separation examination notes the presence of a three-inch scar on the left inner thigh that was well-healed without sequelae.  Also in May 1968, the Veteran reported having a history of boils.  The Veteran underwent a VA examination in June 2015, at which time an examiner noted that the Veteran had a three-inch scar near the left thigh and perineum that was well-healed without signs of infection or inflammation, and which was separate from the scarring of the left lower extremity for which the Veteran was already service-connected.  The examiner found that it was at least as likely as not that the Veteran's three-inch scar of the left thigh was related to service, noting that the Veteran's service treatment records showed evidence of the types of injuries that could have led to the Veteran's scarring.  

Upon review of these facts, the Board finds that all of the required elements for a service connection claim have been met, and the claim of entitlement to service connection for a three-inch scar of the left inner thigh is granted.  

Earlier Effective Date for Service Connection

The Veteran argues that he is entitled to an effective date earlier than August 12, 2014, for the award of service connection for facial and neck scars.  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b) (1) (West 2014); 38 C.F.R. § 3.400(b) (2016).

A "claim" is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  The "date entitlement arose" is not defined in the current statute or regulation.  The term has generally been interpreted to mean the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

Turning to the facts in this case, the Veteran underwent a surgical excision of a squamous cell carcinoma of the neck in July 2009.  An October 2010 record indicated that the Veteran had well-healed cancer sites on the left neck and left eye.  On November 29, 2010, the Veteran filed a claim for service connection for residuals of skin cancer on the neck and face.  In June 2011, an examiner noted that the Veteran had basal cell cancer located on the neck.  

The appropriate effective date for the claim on appeal is the latter of the date of receipt of claim or date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  In this case, the medical evidence of record, for example, the April 2009 psychologist's report, shows that the Veteran underwent surgical excision of squamous cell carcinoma of the neck before filing his claim on November 29, 2010.  The Veteran's date of claim occurred after entitlement to service connection arose, and November 29, 2010, is the correct effective date for the award of service connection for the grant of service connection for facial and neck scars.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Cataracts

The Veteran seeks an increased rating for cataracts, which was treated as a noncompensable complication of diabetes before April 5, 2014, and which was separately rated 10 percent disabling thereafter under Diagnostic Code 6080, applicable to a visual field defect.  

The Diagnostic Code applicable to preoperative cataracts directs VA to address the disability on the basis of visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6027.  Visual impairment is assessed on the basis of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  In this case, the Board will address only impairment of visual acuity and visual field, because the evidence does not demonstrate, nor does the Veteran allege, that he has suffered from an impairment of muscle function.  

Turning first to the provisions applicable to visual acuity, a 10 percent disability rating applies when the corrected visual acuity is: (1) 20/100 in one eye and 20/40 in the other eye; (2) 20/70 in one eye and 20/40 in the other eye; (3) 20/50 in one eye and 20/40 in the other eye, or; (4) 20/50 in both eyes.  Greater ratings are available for greater losses of visual acuity.  38 C.F.R. § 4.79, Diagnostic Code 6066.  

Diagnostic Codes 6080 and 6081 pertain to impairment of visual fields.  Eight principal meridians (expressed in degrees) represent the extent of the visual field.  The normal visual field extent at the eight principle meridians are: temporally to 85, down temporally to 85, down to 65, down nasally to 50, nasally to 60, up nasally to 55, up to 45, and up temporally to 55.  38 C.F.R. § 4.76(a), Table III.  The combined extent of the visual field is 500 degrees.  The average concentric contraction is calculated by measuring the remaining visual fields (in degrees) at each of the eight principal meridians 45 degrees apart, adding the values, and dividing the sum by eight.  The average concentric contraction represents the remaining visual field.  Id.

When the remaining visual field is between 46 degrees and 60 degrees, a 10 percent applies for unilateral or bilateral impairment; alternatively, each affected eye may be evaluated as equivalent to a 20/50 visual acuity.  Greater ratings are available for greater levels of loss of visual field.  38 C.F.R. § 4.79, Diagnostic Code 6080.

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to an increased rating in March 2009.  The Veteran underwent a VA examination in June 2009, at which time the examiner noted that the Veteran had mild anterior cortical cataracts in both eyes.  The Veteran had best corrected near vision of the left eye to 20/20, and of the right eye to 20/25.  The Veteran had best corrected distance vision of the left eye to 20/15, and of the right eye to 20/20.  The examiner indicated that the Veteran's vision was normal, and no diplopia was noted.  

While the examiner noted that visual field testing was normal, the Veteran's visual field for his left eye was limited to 80 degrees temporally (loss of 5 degrees), 75 degrees down temporally (loss of 10 degrees), 70 degrees down, 50 degrees down nasally (loss of 10 degrees), 55 degrees nasally (loss of 5 degrees), 40 degrees up nasally (loss of 15 degrees), 40 degrees up (loss of 5 degrees), and 60 degrees up temporally.  The Veteran's remaining visual field in the left eye, calculated by subtracting the Veteran's 50 degrees of lost visual field from a total visual field of 500 degrees, is 450 degrees.  In turn, this represents an average concentric contraction in the left eye of 56.25 degrees.  

The Veteran's visual field for his right eye was limited to 70 degrees temporally (loss of 15 degrees), 75 degrees down temporally (loss of 10 degrees), 65 degrees down, 65 degrees down nasally, 55 degrees nasally (loss of 5 degrees), 40 degrees up nasally (loss of 15 degrees), 35 degrees up (loss of 10 degrees), and 40 degrees up temporally (loss of 15 degrees).  The Veteran's remaining visual field in the right eye, calculated by subtracting the Veteran's 70 degrees of lost visual field from a total visual field of 500 degrees, is 430 degrees.  In turn, this represents an average concentric contraction in the right eye of 53.75 degrees.  

The Veteran did not have legal blindness based upon visual field loss.  There was no aphakia or dislocation of the crystalline lens.  The examiner noted that the Veteran experienced difficulties with computer glare and driving.  The Veteran otherwise had no corneal pathology, scarring, or pterygium.  Intraocular pressure was normal.  The Veteran did not have glaucoma.  The optic nerves, vessels, and maculae were normal.  

The Veteran underwent an additional VA examination in June 2011, at which time the examiner noted that the Veteran had very mild nuclear sclerotic cataracts in both eyes.  The Veteran had best corrected near and distance vision in both eyes to 20/20.  The Veteran's vision was normal, and no diplopia was noted.  Visual field testing was normal.  The Veteran otherwise had no corneal pathology, scarring, or pterygium.  Intraocular pressure was normal.  The Veteran did not have glaucoma.  The optic nerves, vessels, and maculae were normal.  

The Veteran underwent an additional VA examination in April 2014, at which time he was diagnosed with preoperative nuclear sclerotic cataracts in both eyes that resulted in a mild reduction in visual acuity.  Physical examination of the Veteran showed best distance and near acuity with correction in both eyes to 20/40 or better.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's pupils were round and reactive to light, and an afferent pupillary defect was not present.  The Veteran did not have anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  The Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  Goldmann applanation tonometry testing showed right eye pressure of 14 and left eye pressure of 15.  Slit lamp and external eye examination was normal, except for a nasal pterygium located on the nasal side of the left eye, and bilateral nuclear sclerotic cataracts.  Internal eye examination was normal.  

Visual field testing showed that the Veteran had a condition that could result in a visual field defect (which the examiner later clarified was diabetes), but there was no contraction or loss of visual field, and no scotoma was noted.  More specifically, the Veteran's visual field for his left eye was limited to 80 degrees temporally (loss of 5 degrees), 80 degrees down temporally (loss of 5 degrees), 65 degrees down, 50 degrees down nasally, 55 degrees nasally (loss of 5 degrees), 50 degrees up nasally (loss of 5 degrees), 45 degrees up, and 70 degrees up temporally.  The Veteran's remaining visual field in the left eye, calculated by subtracting the Veteran's 20 degrees of lost visual field from a total visual field of 500 degrees, is 480 degrees.  In turn, this represents an average concentric contraction in the left eye of 60 degrees.  

The Veteran's visual field for his right eye was limited to 85 degrees temporally, 70 degrees down temporally (loss of 15 degrees), 65 degrees down, 50 degrees down nasally, 60 degrees nasally, 50 degrees up nasally (loss of 5 degrees), 50 degrees up, and 60 degrees up temporally.  The Veteran's remaining visual field in the right eye, calculated by subtracting the Veteran's 20 degrees of lost visual field from a total visual field of 500 degrees, is 480 degrees.  In turn, this represents an average concentric contraction in the right eye of 60 degrees.  

The Veteran did not have legal blindness based upon visual field loss.  There was no aphakia or dislocation of the crystalline lens.  The examiner noted that the Veteran experienced difficulties with computer glare and driving.  

Turning to an analysis of these facts, the Veteran's central visual acuity, at worst, has been corrected to 20/40 or better throughout the period on appeal.  Visual acuity limited to 20/40 in both eyes warrants a noncompensable evaluation.  The Veteran's bilateral visual field has shown an average concentric contraction between 46 and 60 degrees since the Veteran's June 2009 examination.  Such a loss of visual field either warrants a 10 percent evaluation, or is to be rated as equivalent to 20/50 visual acuity.  Under Diagnostic Code 6066, 20/50 visual acuity in both eyes warrants a 10 percent rating.  Thus, under the analysis relating either to visual acuity or visual field, a 10 percent rating is warranted for the Veteran's cataracts throughout the period on appeal.  

In sum, the weight of the credible evidence demonstrates that the Veteran's cataracts warrant a 10 percent rating throughout the period on appeal.  Thus, the Veteran's claim of entitlement to a compensable rating for cataracts-10 percent, but no greater-is granted before April 5, 2014, and the claim of entitlement to a rating in excess of 10 percent thereafter is denied.  

Peripheral Neuropathy of the Left Upper Extremity Since April 5, 2014

The Veteran seeks a greater rating for peripheral neuropathy of the left upper extremity, which is rated 20 percent disabling under the Diagnostic Code applicable to paralysis of the ulnar nerve since April 5, 2014. 

By way of history, in May 2015, the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity before April 5, 2014.  The Board remanded the issue of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity since April 5, 2014, in order for the AOJ to issue a statement of the case.  The AOJ issued such an SOC in December 2015, and the Veteran subsequently perfected an appeal.  The issue of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity since April 5, 2014, is again before the Board.

In pertinent part, incomplete paralysis of the ulnar nerve of the minor extremity warrants a 20 percent rating when moderate and a 30 percent rating when severe.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Complete paralysis of the ulnar nerve of the minor extremity warrants a 50 percent rating and contemplates symptoms such as: a griffin claw deformity due to flexor contraction of the ring and little fingers; atrophy very marked in the dorsal interspace and the thenar and hypothenar eminences; a loss of extension of ring and little fingers such that the fingers cannot spread (or reverse); an inability to adduct the thumb, and; flexion of wrist weakened.  38 C.F.R. § 4.124a (2016).  

Turning to the facts in this case, the Veteran underwent a VA examination in April 2014, at which time the examiner indicated that the Veteran had diabetic peripheral neuropathy affecting the left upper extremity.  While the Veteran did not experience constant pain of the left upper extremity, the Veteran experienced severe paresthesias and dysesthesias, and moderate intermittent pain and numbness of the left upper extremity.  Neurological testing showed normal strength, deep tendon reflexes, and sensory perception.  No muscle atrophy or trophic changes were noted.  The examiner characterized the Veteran's disability as moderate incomplete paralysis affecting the left radial nerve, median nerve, and ulnar nerve.  The examiner noted that the Veteran complained of difficulty in writing, typing, and holding due to pain and numbness in the left upper extremity.  

In March 2015, a private clinician noted that the Veteran complained of constant, severe pain in the ring finger of his left hand.  Gripping worsened his hand pain.  Upon physical examination, the clinician noted that the Veteran had enlargement of the proximal interphalangeal joint of the left fourth digit.  The Veteran complained of tenderness to palpation, but there was no erythema or induration.  Capillary refill was less than two seconds.  Radiographic examination showed osteoarthritic changes in the proximal interphalangeal joint with dorsal and volar spurs.  The clinician found that the Veteran's symptoms were secondary to arthritis.  In a separate private assessment from March 2015, the Veteran had no atrophy of the left shoulder, and the Veteran's range of motion and muscle strength were normal.  

Turning now to an analysis of these facts, the Board cannot find that the Veteran's symptoms of neuropathy of the left upper extremity have approximated symptoms of severe incomplete paralysis or worse since April 5, 2014, as would be required for a rating in excess of 20 percent.  The April 2014 examiner characterized the Veteran's disability as "moderate", and neurological examination of the Veteran at that time showed normal strength, deep tendon reflexes, and sensory perception.  Furthermore, a March 2015 clinician attributed the Veteran's complaints of pain to arthritis, rather than peripheral neuropathy.   

Upon review of this evidence, the Board finds that the objective manifestations of the Veteran's peripheral neuropathy of the left upper extremity, which focus on the Veteran's subjective account of his symptoms without clinical confirmation of such symptoms, show a moderate impairment at most.  While the Board otherwise notes that the Veteran has complained of symptoms such as pain and numbness, such complaints themselves are insufficient to establish that the Veteran's symptoms have approximated incomplete severe paralysis or worse at any time, particularly given the findings of clinicians that the Veteran did not suffer from such severe symptoms.

In sum, the weight of the credible evidence demonstrates that the Veteran's peripheral neuropathy of the left upper extremity does not warrant a rating in excess of 20 percent since April 5, 2014, and the Veteran's claim is therefore denied.

Increased Rating for Diabetic Dermopathy and Actinic Keratosis

The Veteran seeks increased ratings for two similar skin disabilities, diabetic dermopathy and actinic keratosis.  Diabetic dermopathy was considered to be a noncompensable complication of diabetes before April 5, 2014, and it is rated 10 percent disabling thereafter under Diagnostic Code 7806, applicable to dermatitis or eczema.  Actinic keratosis was rated 10 percent disabling under Diagnostic Code 7806, before August 8, 2014, and 30 percent disabling thereafter.  The Board will leave aside any discussion of whether the award of multiple ratings under the same Diagnostic Code for similar symptoms represents impermissible pyramiding, and it will only address whether greater ratings are available to the Veteran for diabetic dermopathy and actinic keratosis.  

Under Diagnostic Code 7806, the following ratings apply: a 10 percent rating applies when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating applies when 20 percent to 40 percent of the entire body or the exposed areas is affected, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during a 12-month period.  A 60 percent rating applies when more than 40 percent of the entire body or the exposed areas is affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period.  38 C.F.R. § 4.118.  

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to an increased rating for diabetic dermopathy in March 2009.  In March 2009, a clinician noted that the Veteran's skin was erythematous, flaking, and had multiple lesions associated with actinic keratosis on the neck, bilateral upper extremities, and face.  The Veteran underwent a VA examination in April 2009, at which time the examiner diagnosed the Veteran with dermopathy of the upper extremities.  The Veteran's dermopathy did not result in ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  Skin lesions associated with dermopathy affected 1 percent of the total body area and 0 percent of the exposed area.  

In June 2009, the Veteran received liquid nitrogen treatment for 14 lesions associated with actinic keratosis.  In July 2009, the Veteran was noted to have extensive photodamage of the bilateral arms, neck, chest, and back, and the Veteran was advised to begin using topical Efudex.  Later in July 2009, the Veteran reported that he would repeat Efudex treatment on the face, back, and arms, and the Veteran received additional liquid nitrogen treatment for two lesions associated with actinic keratosis.  

In February 2010, the Veteran reported that he had last used Efudex three to four months before; the clinician noted that the Veteran had a "very exuberant" reaction on his hands.  The Veteran indicated that his condition had largely resolved except for a few scaly papules on the right hand.  A clinician noted that the Veteran had several scaly papules on an erythematous base consistent with actinic keratoses on the dorsal hands and forearms, upper back, chest, and left shoulder.  The Veteran had a diffuse reticulated scaly erythema on the back.  The clinician treated the largest lesions with liquid nitrogen.  In May 2010, the Veteran reported a "very exuberant" reaction after using Efudex on lesions on his left upper chest.  The Veteran was noted to have severely photodamaged skin with diffuse actinic damage.  The clinician noted that the Veteran had patchy pigmentation with large reticulated areas of erythematous, slightly scaly patches diffusely distributed on the back and lateral neck area.  The Veteran also had patchy pigmentation on the arms surrounded by smooth reticulated pink patches, status-post Efudex use.

The Veteran filed his underlying claim of entitlement to service connection for actinic keratosis in November 2010.  

In February 2011, a clinician noted that following Efudex treatment, the Veteran had no actinic keratoses on the neck.  The Veteran had actinic keratoses on the hands in the form of hyperkeratotic papules.  The Veteran underwent a VA examination in June 2011, at which time the examiner noted that actinic keratosis resulted in an abnormal texture of fewer than 6 square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  Skin lesions covered 10 percent of the exposed areas and 5 percent of the whole body.  

In September 2011, a clinician noted that the Veteran had actinic keratoses on the scalp, face, bilateral forearms, and bilateral legs.  The clinician planned to treat 30 actinic keratosis lesions with liquid nitrogen.  In October 2011, the Veteran was assessed with 6 actinic keratosis lesions on the forehead, which were treated with liquid nitrogen.  The Veteran was instructed to apply Efudex to the sites of remaining actinic keratoses.  

In February 2012, a clinician noted that the Veteran had scaly pink papules and patches on the left anterior thigh associated with actinic keratosis, and multiple scaly white papules on an erythematous base of the shoulders and bilateral dorsal arms.  The Veteran received liquid nitrogen treatment addressing three lesions associated with actinic keratosis.  In April 2012, a clinician treated seven lesions associated with actinic keratosis with liquid nitrogen.  

In January 2013, a clinician treated nine lesions associated with actinic keratosis with liquid nitrogen.  The Veteran was to use Efudex on his forearms and upper back.  In April 2013, a clinician noted that the Veteran showed a vigorous response to four weeks of Efudex treatment on the bilateral forearms and hands in treatment of severe actinic damage.  The clinician noted that the Veteran had numerous light pink, slightly scaly macules on the bilateral arms, a slightly scaly erythematous papule on the left forehead, and scattered scaly erythematous slightly raised papules on the upper back.  It was noted that these lesions were unlikely diffuse actinic keratoses, but were more likely a background of erythematous skin.  In October 2013, the Veteran was assessed with erythematous scaly papules on the helixes, left temple, and left forearm consistent with actinic keratosis.  

The Veteran underwent an examination in April 2014, at which time the examiner indicated that the Veteran complained of diabetic dermopathy resulting in a rash on the upper chest wall with redness, itching, and burning, especially when exposed to sun.  The Veteran took Nystatin (an anti-fungal) and Efudex (an antimetabolite), both topical medications, for 6 weeks or more, but not constantly, over the preceding 12 months in treatment of his rashes.  The Veteran had not received any other treatments or procedures in the preceding 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not experienced any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the preceding 12 months.  Physical examination indicated that dermatitis, in the form of dry, red, papular scaly patches on the chest wall and arms, affected 5 percent to less than 20 percent of the Veteran's total body area, and less than 5 percent of the Veteran's exposed area.  

In June 2014, the Veteran received a full-body skin assessment, which showed scattered actinic keratoses in the form of pink thin papules with adherent scale on the left forehead, right helix, and cheeks.  

The Veteran underwent an additional examination in August 2014, at which time the examiner diagnosed the Veteran with actinic keratosis affecting the face, upper back, and bilateral upper and lower extremities.  The Veteran reported that he received treatment twice a year for actinic keratosis, and the condition did not result in scarring of the head, face, or neck.  The examiner indicated that the Veteran's actinic keratosis of the face, upper back, forearms, hands, and thighs affected 20 percent of the total body area and 10 percent of the exposed area.  The Veteran took topical Efudex (an antimetabolite) for fewer than 6 weeks over the preceding 12 months in treatment of his actinic keratosis.  The Veteran had not experienced any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the preceding 12 months.  Physical examination indicated that the Veteran did not have dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease, or papulosquamous disorder.  

Turning to an evaluation of these facts, the Board will first evaluate whether a compensable rating for diabetic dermopathy is available before April 5, 2014, and whether a rating in excess of 10 percent is available thereafter.  Before April 5, 2014, the medical evidence shows that the Veteran's diabetic dermopathy resulted in lesions affecting 1 percent of the total body area and 0 percent of the exposed area.  The weight of the available evidence is against a finding that the Veteran took medications, topical or otherwise, in treatment of his diabetic dermopathy.  To the extent that the Veteran took medications treating his skin disabilities during this time, such treatment was for the Veteran's actinic keratosis, rather than diabetic dermopathy.  This level of skin involvement without systemic therapy is less than the 5 percent involvement that is contemplated by a 10 percent evaluation under Diagnostic Code 7806.  A compensable evaluation for diabetic dermopathy is unavailable before April 5, 2014.  

Since April 5, 2014, the Veteran's diabetic dermopathy has resulted in a rash on the upper chest wall with redness, itching, and burning, affecting greater than 5 percent but less than 20 percent of the Veteran's total body area, and less than 5 percent of the exposed area.  The weight of the available evidence is against a finding that the Veteran took medications, topical or otherwise, in treatment of his diabetic dermopathy.  To the extent that the Veteran took medications treating his skin disabilities during this time, such treatment was for the Veteran's actinic keratosis, rather than diabetic dermopathy.  This level of skin involvement without systemic therapy is less than the 20 percent to 40 percent involvement that is contemplated by a 30 percent evaluation under Diagnostic Code 7806.  A rating in excess of 10 percent for diabetic dermopathy is therefore unavailable since April 5, 2014.  

In sum, the weight of the credible evidence demonstrates that a compensable rating for diabetic dermopathy is unwarranted before April 5, 2014, and a rating in excess of 10 percent is unwarranted thereafter.  

The Board will next evaluate whether a rating in excess of 10 percent is available for actinic keratosis before August 8, 2014, and whether a rating in excess of 30 percent is available thereafter.  Before August 8, 2014, the Veteran's actinic keratosis resulted, at worst, in lesions that covered 10 percent of exposed areas and 5 percent of the whole body.  The evidence further indicates that the Veteran took topical medications in treatment of his actinic keratoses for fewer than 6 weeks during any one-year period.  This level of skin involvement without systemic therapy is less than the 20 percent to 40 percent involvement that is contemplated by a 30 percent evaluation under Diagnostic Code 7806.  A rating in excess of 10 percent for actinic keratosis is therefore unavailable since August 8, 2014.  

Since August 8, 2014, the Veteran's actinic keratosis has resulted in, at worst, in lesions that covered 20 percent of exposed areas and 10 percent of the whole body.  The evidence indicates that the Veteran took topical medications in treatment of his actinic keratoses for fewer than 6 weeks during any one-year period.  This level of skin involvement without systemic therapy is less than the greater than 40 percent involvement or near-constant systemic therapy that is contemplated by a 60 percent evaluation under Diagnostic Code 7806.  A rating in excess of 30 percent for actinic keratosis is therefore unavailable since August 8, 2014.  

In sum, the weight of the credible evidence demonstrates that a rating in excess of 10 percent for actinic keratosis is unwarranted before August 8, 2014, and a rating in excess of 30 percent is unwarranted thereafter.  

Increased Rating for Scars of the Left Thigh and Left Calf

The Veteran's scars of the left thigh and left calf are rated noncompensable under Diagnostic Code 7805, applicable to "other" scars.  The Veteran contends that he is entitled to a greater rating.  

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection in November 2010.  The Veteran underwent a VA examination in June 2011, at which time the examiner noted that the Veteran had a superficial, linear scar on the left upper leg that measured 6cm by 0.2cm.  The scar was not painful, and there was no skin breakdown, underlying tissue damage, inflammation, or edema.  There was no keloid formation, the scar was not disfiguring, and the scar did not limit the Veteran's motion or function.  

The Veteran underwent an additional VA examination in August 2014, at which time the examiner noted that the Veteran had two linear scars located on his left thigh, with one scar measuring 4cm, and the second scar measuring 1cm.  The Veteran had a linear scar located on his left leg that measured 7cm.  The scars were not painful or unstable.  

The Veteran underwent an additional VA examination in June 2015, at which time the examiner noted that the Veteran had three well-healed, linear scars from boil removals on his left lower extremity.  The examiner indicated that the scars measured 1cm in length, and they were well-healed without signs of infection or inflammation.  

Turning to an evaluation of these facts, the Board will first address the potential applicability of all of the Diagnostic Codes applicable to scarring.  Diagnostic Code 7800 does not apply because the Veteran's scarring does not affect the head, face, or neck.  Diagnostic Codes 7801 and 7802 do not apply because the Veteran's scarring of the left thigh and calf is neither deep nor nonlinear.  Diagnostic Code 7804 does not apply because the Veteran's scars are neither unstable nor painful.  The Veteran's scarring of the left thigh and calf are thus rated under the last remaining Diagnostic Code applicable to scarring, 7805, which applies to "other" scars.  Such scars are to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118.  In this case, clinicians have consistently found that the Veteran's scarring of the left thigh and calf does not result in functional limitation, and the Board thus finds that a compensable rating is unavailable to the Veteran under Diagnostic Code 7805 based on functional limitation.  

In sum, the weight of the credible evidence demonstrates that the Veteran's scarring of the left thigh and calf does not warrant a compensable rating at any time, and the Veteran's claim is therefore denied.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2016); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate because it does not appear that the Veteran has exceptional or unusual symptomatology associated with his cataracts, peripheral neuropathy of the left upper extremity, diabetic dermopathy, actinic keratosis, and scars of the left thigh and calf.  Instead, the Veteran merely disagrees with the assigned ratings for the impairment associated with these disabilities.  The criteria associated with rating cataracts contemplate the Veteran's complaints of impaired vision.  The criteria associated with rating peripheral neuropathy consider the Veteran's complaints such as numbness.  The criteria associated with rating diabetic dermopathy and actinic keratosis consider the extent of the involvement of the Veteran's skin.  The criteria associated with rating the scars of the left thigh and left calf direct the Board to address any functional impairment associated with the Veteran's scars, which impairment has not been shown to exist.  Therefore, the Board finds that the available schedular evaluations are adequate, and referral for extraschedular consideration is not warranted.

While a claim of entitlement to a TDIU is part of any claim for increased compensation, in this case, for the reasons set forth in its May 2015 decision, the Board considers the issue of entitlement to a TDIU to be moot, and the issue is not before the Board at this time.

Earlier Effective Date for DEA Benefits

The Veteran asserts that he is entitled to an effective date before March 3, 2009, for eligibility to DEA benefits.  Basic eligibility to DEA benefits exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted, but they involve factors not applicable here, for example, the death of a veteran or a veteran currently on active duty. Id.  

In this case, the Veteran became permanently and totally disabled on March 3, 2009.  Neither the Board's May 2015 disposition of issues relating to effective dates nor the Board's current decision has altered the existing March 3, 2009, effective date for a finding of permanent and total disability.  The effective date of eligibility for DEA benefits cannot precede the date permanent and total disability was awarded because eligibility for DEA benefits is predicated on a finding of permanent and total disability.  Accordingly, an effective date earlier than March 3, 2009, for entitlement to DEA benefits is denied.  The law is dispositive of the issue. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for fatigue is denied.  

Service connection for a three-inch scar of the left inner thigh is granted.

An effective date of November 29, 2010, but no earlier, for the award of service connection for facial and neck scars is granted, subject to the laws and regulations governing the award of monetary benefits.

Before April 5, 2014, a 10 percent rating, but no greater, for cataracts is granted, subject to the laws and regulations governing the award of monetary benefits.

Since April 5, 2014, a rating in excess of 10 percent for cataracts is denied.

Since April 5, 2014, a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

Before April 5, 2014, a separate, compensable rating for diabetic dermopathy is denied.  

Since April 5, 2014, a rating in excess of 10 percent for diabetic dermopathy is denied.  

Before August 8, 2014, a rating in excess of 10 percent for actinic keratosis is denied.

Since August 8, 2014, a rating in excess of 30 percent for actinic keratosis is denied.  

A compensable rating for scars of the left thigh and left calf is denied.

An effective date earlier than March 3, 2009, for the award of DEA eligibility is denied.  
REMAND

With respect to the Veteran's claim of entitlement to greater ratings for neuropathy of the bilateral femoral nerves, in May 2015, the Board, finding that the Veteran had timely disagreed with a September 2014 rating decision, remanded the Veteran's claims in order for the AOJ to issue a statement of the case (SOC) addressing this issue.  In December 2015, the AOJ issued a rating decision granting the Veteran 20 percent ratings for neuropathy of the bilateral femoral nerves since April 5, 2014.  The AOJ did not, however, issue an SOC addressing the proper rating before or after April 5, 2014.  Accordingly, pursuant to the Board's May 2015 Remand directive, the AOJ should issue an SOC addressing the issues of entitlement to a separate, compensable ratings for neuropathy of the bilateral femoral nerves before April 5, 2014, and to ratings in excess of 20 percent thereafter.

Similarly, with respect to the Veteran's claim of entitlement to a greater rating for peripheral neuropathy of the right upper extremity since April 5, 2014, in May 2015, the Board, finding that the Veteran had timely disagreed with a September 2014 rating decision, remanded the Veteran's claim in order for the AOJ to issue an SOC addressing this issue.  In December 2015, the AOJ issued a rating decision granting the Veteran a 30 percent rating from April 5, 2014, but it did not, pursuant to the Board's directive, issue an SOC addressing this issue.  Accordingly, the AOJ should issue an SOC addressing the issue of entitlement to a greater rating for peripheral neuropathy of the right upper extremity since April 5, 2014.

With respect to the Veteran's claim of entitlement to a compensable rating for scars of the face and neck, status post excision of squamous cell carcinoma, the Board has granted the Veteran's claim of entitlement to an earlier effective date for service connection of November 29, 2010, rather than August 12, 2014.  Having granted an earlier effective date for the award of service connection, the Board will remand the proper rating for facial and neck scars in order for the AOJ to consider this issue in the first instance.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the claims of entitlement to: 1) separate, compensable ratings for neuropathy of the bilateral femoral nerves before April 5, 2014, and ratings in excess of 20 percent thereafter, and; 2) a greater rating for peripheral neuropathy of the right upper extremity since April 5, 2014.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2.  After ensuring any necessary development has been completed, readjudicate the Veteran's claim of entitlement to a greater rating for facial and neck scars, considering the appropriate rating since November 29, 2010.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


